DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 10/20/2020 have been filed and considered by the Examiner. Claims 1-2, 5, 7-15 are pending in the application. Claims 12-13 have been withdrawn. Claims 14-15 are new and claims 1-2, 5, and 7-11 are amended. 

Claim Objections
Claim 5 is objected to as being dependent from cancelled claim 3. For purposes of Examination claim 5 is being interpreted as depending from claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe (US 5,074,770) hereinafter GRA in view of Endo et al (US 2005/0098921) hereinafter ENDO.
As for claim 1, GRA teaches there is an injection molding tool to produce a plastics interior cladding element of a motor vehicle (an apparatus that can produce a motor vehicle body panel) [Abstract; col. 6 l. 4-13]. There are two tool segments [Fig. 2 #12 and 11; col. 6 l. 14-15; col. 7 l. 37-45] where the tool segments can converge together when closed at least in portions [Fig. 5-6]. 
	There is a shape imparting contour structure [Fig. 5-6 #15-15’ and 16 along with 17-17’; col. 6 l. 15-17col. 11 l. 55-62] which delimits the tool cavity when closed at least in portions.

GRA teaches that other venting elements can be incorporated into the area [col. 12 l. 34-39], does not teach a plurality of venting elements that project form the base plane wherein vents for venting the cavity in the close position of the tool are formed between the vents. 
ENDO teaches a vent structure with multiple venting elements which are directly adjacent to the contour structure and also projecting from the base plane (vent pins at the edges of the cavity with vent elements being slits along with support pins with slits) [Fig. 1 #8 and 10 and Fig. 4(a)-5(a) and 8(a) S; 0041; 0046; 0060]. Vent paths are formed by the slits [0046] and the slits have their own flow portions (area that the air can flow in the pin, the clearance) [0046; 0051-52]. The vents with their respective vent elements are curved in shape [Fig. 2; 0043-44] and as a generally circular pin it ‘runs in a curved manner’ (as it has a diameter) [0043-44]. ENDO is useful as it provides for the smooth discharge of air without the generation of excessive artifacts in molding (such as a large fin) [0013]. This results in reduced post-processing (such as grinding) of the product and improved quality [0007; 0013].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vents of ENDO as the vents of GRA in order to provide for smooth discharge of air without the generation of excessive artifacts in molding which reduces the need for post-processing and improves the quality of the product. As the vents of ENDO are on both sides of the mold, the Examiner would understand the incorporation of the vents of ENDO into the vents of GRA to be on both parts of the parting line. 



As for claim 5, GRA/ENDO teach claim 2 and as the slits are formed on a curved (bent) surface that is part of the same structure (therefore mutually contiguous) they are understood to run in an identically bent manner [ENDO: Fig. 3(b) and 5(b) S; 0044-45].

As for claim 7, GRA/ENDO teach claim 1 and the venting paths communicate with a groove type venting duct structure (vent pin hole and support pin hole) which is adjacent to the venting structure [ENDO: Fig. 1 #16 and 18; 0042; 0046].

As for claim 8, GRA/ENDO teach claim 1 and as the venting structure of GRA is the parting line, it is understood that in the incorporation of ENDO that there would be some separation between the vent structure and the contouring structure by an edge, additionally the vents of ENDO are separated by edges of the mold generally [see claim 1].

As for claim 9, GRA/ENDO teach claim 1 as the venting element is along a pin with a clearance, it is understood that it would be spaced apart from the edge-shaped tool element portion [see claims 1 and 8].

As for claim 10, GRA/ENDO teach claim 1 and that the at least two venting elements project from the base plane by the amount that the pin is moved forward [ENDO: Fig. 4(a); 0045]. 

	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the projection range of the venting elements based on operating the device of GRA/ENDO to project into the cavity. 

As for claim 11, GRA/ENDO teach claim 1 and that the at least two tool elements are a first and second tool half and the male mold is understood to substantially be a mold core/second tool half [see claim 1].

As for claims 14-15, GRA/ENDO teach the production of a plastics interior cladding element with the two tool elements, the shape imparting part of the tool which forms a cavity when closed, the vents adjacent to the contour and projecting from a based plane and their corresponding venting paths, the venting elements have the capability to be moved towards the tool elements by being a movable pin, there is a flow portion, the curved shaped of the vents thereby running in a ‘curved’ manner, there is separation between the vents in a closing edge (as there is spacing between the venting elements and the vents would be incorporated into the parting line of GRA) [see claims 1 and 8-9].

Response to Arguments
Applicant’s amendments and corresponding arguments with respect to claims 1-2-5, 7-11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant’s amendments and corresponding arguments with respect to the rejections under 35 U.S.C. 112(b) have been found persuasive. The corresponding rejections have been dropped. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712